McBride, J.,

delivered the opinion of the Court'.-

Martin was indicted by the grand jury of Platte County for gaming,, by the name of William Martin. He pleaded in abatement that “ he-was named and is called John William Martin,” &c. To this plea the-Circuit Attorney filed a general demurrer,, which was overruled by the Circuit Court,, and the ease is brought here by the' State on writ of error.
It has been- held, and we think correctly, that the middle name of an individual forms no part of the Christian name. If this be correct, then the indictment cannot be sustained, as it only sets out the middle name,- and does not give the Christian name at all. Difficulties- and confusion frequently arise growing out of the multiplicity of names given to individuals, and by which they are known : to obviate this-, they should be named as they are generally called in society, and then if they plead in' abatement, the plaintiff can reply the fact and maintain his action. See 5 D. & E. 195, where the defendants’ Christian names- were transposed*. and the transposition held bad on demurrer-
judgment affirmed.